Title: To James Madison from Elisha Tracy, 31 January 1809
From: Tracy, Elisha
To: Madison, James



Dear Sir,
Norwich (Cont.) Jany. 31st. 1809

An Unwillingness to trespass on that time so much devoted to public service prevented my again paying my respects to You before I left Washington.  Very happy am I in passing through the Country to find the public mind less agitated & more expressions of Attachment to the Goverment of our Country than representations at Washington could have Justified me to expect; in the State of NYork that influence which from disappointment has been disposed even more than Federalism to embarrass the measures of Goverment seems fast declining.  In this State it affords me much pleasure to realise that the declarations I made at the Seat of Goverment are at present correct.  The public pulse is calm Notwithstanding the language of Mr. Hillhouse & others.  Few & inconsiderable is the Number disposed to countenance the Unprincipled Conduct of the Essex Junto: true it is a few leaders in Connecticut are ready for any rash measures, but the great body of the discreet & steady people will not go with them & I am Under no apprehension of any Commotion of the people or any Combination openly to resist the Embargo Laws.  Evasions there will be, but I persuaded that two Ten Gun Schooners Cruising between Martha’s Vineyard & the East End of Long Island would not only compleatly shut Up the trade of Connecticut and Rhode Island but also stop that Outlet for NYork, should the State of Massachusets organize an opposition. I do not apprehend at present any danger of this State  I do not believe there is any danger of the Govr. calling our Legislature before the regular Session  Notwithstanding he may be pushed by a few, he dare not risque it with the great body of the Citizens, tho I confess some regret that Congress are Not likely to convene before the 4th. Monday in May, as our Legislature meets earlier in that Month as I also believe that of Massachusets does.  Firmness in the measures at Washington & discretion amongst the friends of Goverment in the New England States is best calculated to & will Keep all quiet.  Those who consider themselves the friends of the Administration are Now bound to be if possible as wise as Serpents & as harmless as doves.  Suitable appeals in this way being made to the moderate Federalist will prevent the more daring from pursuing any dangerous steps.  The moderate ones start at the Idea of a seperation & reject it with indignity.  Indeed I am persuded the threats in Massachusets are more Smoke than reallity intended to induce the Goverment to abandon their present ground without a substitute.  Our Govr. was here a day or two ago, I understand to consult with the Adjutant Genl. Huntington & some others on an order to designate the militia to be placed at the disposal of the Collectors to resist any attempt at Violating the Laws.  Believe no determination is made  at least I have not been able to learn it.  I have presumed to speak in positive terms of the removal of the Embargo as early as June, as being best calculated to allay restless feelings, tendered a hope that firmness in the Goverment, Unanimity amongst the people & the Chapter of Accidents would save Us from the horrors of War.  I have been thus lengthy presuming every information respecting this Section of the Union would be acceptable.  I beg You, Dear Sir to accept the Congratulations of my respect & Esteem with my sincere wishes that the Meridian of Your Administration may reward You for the Toils attached to its Commencement

Elisha Tracy


Dear SirNorwich Cont. Jany. 31st. 09.
While at Washington I found the question of removal of the Collector of the Customs for the District of NewLondon much agitated & since my return a general impression that it would take place.  A few Years ago such an Office would not have attracted my Attention, but some events, which You are not alltogether Unacquainted with; is My inducement in case of a Vacancy of that Office from any Cause; to solicit Your friendly patronage respecting it  Verry respectfully Your humble Servt.

Elisha Tracy


